I think it may fairly be said that counsel for the defendant concedes that if the property on which the special assessments were levied is used by the State for governmental purposes it is not subject to the taxes imposed. Education in *Page 429 
this State is clearly a governmental function. The policy of the State from an early day, as evidenced by its Constitution and laws, clearly indicates an intention not to restrict the means provided for the diffusion of education to the class rooms of the university, colleges, and schools. The Constitution of 1835 contained the following:
"The legislature shall encourage, by all suitable means, the promotion of intellectual, scientifical, and agricultural improvement."
The Constitution of 1850 contained a similar provision. In our present one (art. 11, § 10), the duty is devolved upon the legislature to maintain, not only our university, colleges, and normal schools, but also such "other educational institutions as may be established by law."
Legislative provision was early made for the organization of State, county, and town agricultural societies, and providing for a local tax in support of the latter. In 1915, by Act No. 294 (2 Comp. Laws 1915, § 7869 et seq.), the "Michigan agricultural fair commission" was created and provision made for the distribution of moneys appropriated by the legislature to aid in the payment of premiums awarded at annual fairs. The Federal government has provided for cooperative extension work on the part of the agricultural colleges of the States, and our State legislature has met the requirements of the Federal act by annual appropriations therefor (Act No. 308, Pub. Acts 1923).
Section 4 of Act No. 13 of the Public Acts of 1921 (Comp. Laws Supp. 1922, § 169 [4]), under which the State department of agriculture was created, vests the control of all lands and other property owned by the State "for the purpose of holding and conducting agricultural and industrial fairs, and for other agricultural purposes" in that department. It further provides: *Page 430 
"An annual State fair, at the city of Detroit which shall have for its main purpose the exploiting and encouragement of improved methods in agricultural pursuits, is hereby authorized."
A board of managers is provided for in the act, and an annual appropriation made, a part of which is to be used for the payment of premiums, and a part for maintenance and operation. That the purpose is educational admits of no doubt. The extension courses, and those in agriculture and kindred subjects, now provided for, are evidence of an intent to combine the practical with the theoretical in our educational work, and any provision made by the legislature for the purpose of affording instruction to those engaged in agricultural and kindred pursuits is quite as much a function of government as the erection of buildings and the employment of instructors in our university, colleges, and schools.
It follows that the grounds and buildings owned by the State and set aside for the holding of a State fair are used for a governmental purpose, and are not subject to the special assessment levied against them by the city.
The fact that such grounds and buildings are used for other purposes occasionally is in no way controlling. Such use is but incidental. The charge made therefor enables the officials to operate the fair at a less expense to the State, but in no way changes the purpose for which the property was acquired and is being maintained.
It is not necessary to decide whether such a tax may be lawfully levied where property owned by the State is not used for governmental purposes, and I do not think we should do so in this case.
I concur in the affirmance of the decree entered.
CLARK, J., concurred with SHARPE, C.J. *Page 431